—Order, Surrogate’s Court, New York County (Renee Roth, S.), entered January 12, 2001, which, insofar as appealed from, directed the executors to make a partial distribution to petitioner of $175,000, subject to refund if it is later determined to be excessive, unanimously affirmed, without costs.
The partial distribution of $175,000, representing ap*249proximately 20% of the estate’s claimed remaining assets, was properly directed in view of the seven years that have passed since the decedent’s death, petitioner’s one-third interest in the residuary, and the likelihood that the Internal Revenue Service estate tax lien, the only potential claim identified, will be vacated or substantially reduced, based as it was on a purported partnership interest of the decedent later determined not to exist (Ellis v Abbey & Ellis, 271 AD2d 353, lv denied 95 NY2d 760; see, SCPA 2102 [4]; EPTL 11-1.5 [a]; Matter of Liebowitz, NYLJ, July 19, 1991, at 28, col 1 [Sur Ct, Kings County]). We have considered the executors’ other arguments and find them unavailing. Concur—Tom, J.P., Mazzarelli, Andrias, Ellerin and Rubin, JJ.